

Exhibit 10.1
AGREEMENT REGARDING CERTAIN VOLUME DISCOUNT SALES
    This agreement dated as of August 4, 2016 (the “Agreement”) is entered by
and among KBS Strategic Opportunity REIT II, Inc., a Maryland corporation (the
“Company”), KBS Capital Advisors LLC, a Delaware limited liability company (the
“Advisor”), and KBS Capital Markets Group LLC, a California limited liability
company (the “Dealer Manager”).
WHEREAS, the Company has registered for public sale (the “Offering”) up to
180,000,000 shares of its common stock, $.01 par value per share, in any
combination of shares of Class A common stock and Class T common stock (the
“Class T Shares”) pursuant to a registration statement (Reg. No. 333-192331)
filed with the Securities and Exchange Commission;
WHEREAS, the Company has entered into an advisory agreement, as amended,
restated and renewed from time to time (the “Advisory Agreement”), with the
Advisor that provides for the reimbursement of Organization and Offering
Expenses (as defined in the Advisory Agreement) in the Offering upon the terms
set forth therein;
WHEREAS, the Company has entered into the amended and restated dealer manager
agreement dated February 17, 2016, as amended and restated from time to time
(the “Dealer Manager Agreement”), that sets forth the selling commissions and
dealer manager fees to be paid by the Company in connection with the Offering;
WHEREAS, with respect to sales of Class T Shares of $5,000,001 or more in the
Offering, the Company and the Dealer Manager desire to revise the volume
discount in the Prospectus (as defined in the Dealer Manager Agreement) and the
Advisor agrees to pay certain Organization and Offering Expenses with respect to
such sales;
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and notwithstanding any other
provisions of the Advisory Agreement or the Dealer Manager Agreement to the
contrary, the Company, Advisor and the Dealer Manager hereby agree as follows:




--------------------------------------------------------------------------------




1.        Class T Volume Discount Table. With respect to volume discounts of
Class T Shares, the the Prospectus shall be revised as follows based on the
initial primary offering price of $9.59 per share.
Volume Discount Table for Class T Shares
Dollar Volume of Class T Shares Purchased
 
Sales Commissions
(Based on $9.59
Price Per Share)
 
Dealer
Manager Fee
(Based on $9.59
Price Per Share)
 
Price Per Share to
Investor
$0
to
$1,000,000
 
3.0%
 
2.0%
 
$9.590
$1,000,001
to
$2,000,000
 
2.0%
 
2.0%
 
$9.494
$2,000,001
to
$3,000,000
 
1.5%
 
2.0%
 
$9.446
$3,000,001
to
$4,000,000
 
1.0%
 
1.5%
 
$9.350
$4,000,001
to
$5,000,000
 
0.5%
 
1.5%
 
$9.302
$5,000,001
to
$10,000,000
 
0.0%
 
1.0%
 
$9.111*
$10,000,001
and above
 
 
0.0%
 
1.0%**
 
$9.015**

*With respect to Class T Shares sold at $9.111 per share pursuant to the table
above and the terms of the Prospectus with respect to volume discounts, the
Advisor shall reimburse the Company $0.096 per share for estimated Organization
and Offering Expenses with respect to the sale of such shares, such that the
only Organization and Offering Expenses borne by the Company with respect to the
sale of such shares shall be the 1.0% dealer manager fee set forth above and the
stockholder servicing fee. The Advisor shall make such reimbursement promptly
upon such sale.
**With respect to Class T Shares sold at $9.015 per share pursuant to the table
above and the terms of the Prospectus with respect to volume discounts, the
Advisor shall (i) reimburse the Company $0.096 per share for estimated
Organization and Offering Expenses with respect to the sale of such shares, and
(ii) pay the Company a 1% dealer manager fee based on a $9.59 undiscounted price
per share, or $0.096 per share, which the Company shall remit to the Dealer
Manager pursuant to the Dealer Manager Agreement. As a result of such
reimbursements and payments, the only Organization and Offering Expenses borne
by the Company with respect to the sale of such shares shall be the stockholder
servicing fee.  The Advisor shall make such reimbursement or payment (as
applicable) promptly upon such sale.
2.    Ratification of Advisory Agreement and Dealer Manager Agreement
Except as set forth in Section 1 above, the Advisory Agreement and Dealer
Manager Agreement shall remain in full force and effect and are hereby ratified
and confirmed by the respective parties thereto in all respects.


Signature page follows.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


KBS STRATEGIC OPPORTUNITY REIT II, INC.
 
 
 
 
By:
/s/ Keith D. Hall
Keith D. Hall, Chief Executive Officer
 
 
 
 
 
 
 
 
KBS CAPITAL ADVISORS LLC
 
 
 
 
By:
GKP Holding LLC, a Manager
 
 
 
 
 
By:
/s/ Peter McMillan III
 
Peter McMillan III, Manager
 
 
 
 
 
By:
/s/ Keith D. Hall
 
Keith D. Hall, Manager
 
 
 
 
By:
Schreiber Real Estate Investments, L.P., a Manager
 
 
 
 
 
By:
Schreiber Investments, LLC, as general partner
 
 
 
 
 
 
By:
/s/ Charles J. Schreiber
 
 
Charles J. Schreiber, Jr., Manager
 
 
 
 
KBS CAPITAL MARKETS GROUP LLC
 
 
 
 
By:
/s/ Hans Henselman
Hans Henselman, Cheif Operating Officer, Chief
Compliance Officer
 
 
 
 
 
 
 
 


